Citation Nr: 1316845	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  05-36 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee condition.

2. Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 2000 to January 2002 and his decorations include the Parachutist Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at his local RO via videoconference in his October 2005 substantive appeal, but later withdrew this request in a letter to the RO received in May 2006.

In April 2009 and September 2010 and September 2011, the issues were remanded for additional development.

In September 2012, the Board requested a medical advisory opinion from the Veterans Health Administration (VHA) regarding the etiology of the Veteran's bilateral knee condition.  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a).  The opinion was prepared in November 2012.  In November 2012, the Board provided the Veteran and his representative a copy of the medical expert opinion and provided them an additional opportunity to submit or identify pertinent evidence or argument, and he has done so.  The Veteran's representative provided additional argument in January 2013.  In February 2013, the issues were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has remanded the issues on appeal a number of times, most recently in February 2013.  As noted in the previous September 2011 and February 2013 remands, there was a problem with the adequacy of the August 2009 and October 2010 VA examinations and the November 2012 VHA opinion of record.  Therefore, the Board remanded the appeal in February 2013 for a new examination and medical opinion.  Pursuant to that remand, the Veteran was scheduled for a VA examination in connection with his claims for service connection for left and right knee disabilities in April 2013 at the Bay Pines VA Healthcare System.  He failed to report to that examination. 

Individuals for whom medical examinations have been authorized and scheduled are required to report for such examinations.  See 38 C.F.R. § 3.326(a) (2012).  The provisions of 38 C.F.R. § 3.655 pertain to cases when a veteran fails to report for a VA examination.  When entitlement to a benefit cannot be established without a VA examination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record for an examination scheduled in conjunction with an original compensation claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2012).

In a statement from the Veteran dated in May 2013, it was requested that a new examination be scheduled as the Veteran was unable to attend the April 2013 VA examination due to transportation issues.  The Veteran reported that he called VA to reschedule his VA examination, but was told that the rescheduling "had to be determined by the Department of Veteran Affairs."  He reports that he waited for follow-up correspondence, but only received the April 2013 supplemental statement of the case continuing the denial of his claims.

The Board finds that the Veteran has shown good cause for his failed to report for the VA examination.  Therefore, the Board will remand the claims so as to afford the Veteran another opportunity to appear for a VA examination.  Additionally, as discussed in the February 2013 remand, the examination should include current knee X-rays.  The AOJ should again send a notification letter to the Veteran regarding the consequences if he fails to appear for the examination and should ensure that a copy of the letter is associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to assist in obtaining any outstanding records concerning evaluation or treatment of his bilateral knee condition by specifying dates, locations, and providers of this treatment.  After allowing an appropriate time for response, obtain all identified records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e). 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed his in-service and post-service knee symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination to address the etiology and/or onset of any right or left knee disability found to be present.  Current knee X-rays should be obtained.  The claims folder should be made available and reviewed by the examiner, and all necessary tests should be conducted. 

Then the examiner must opine as to whether it is at least as likely as not that any right and/or left knee disability found to be present, to specifically include right and left knee patellofemoral syndrome, is related to, or had its onset, during service.  In rendering these opinions, the examiner must acknowledge and discuss the Veteran's competent and credible report of a continuity of bilateral knee symptoms since service as well as crepitus of both knees found on VA examination in August 2009 and address whether trauma sustained in parachuting activities in service played a role in the development of the Veteran's right knee or left knee disabilities.  All findings and conclusions, together with a rationale, should be set forth in a legible report.

4. Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

